DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “the position of a rotatable element”. This lacks a proper antecedent basis.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oliver et al. (US 2003/0078912 A1, hereafter ‘Oliver’).
As to claim 13, Oliver discloses a method of controlling the operation of a syringe (12), the syringe comprising a barrel (14) and a plunger (13), comprising: providing an attachment (cannula/hub assembly 17) having a syringe plunger engaging end (22), a syringe barrel guide (25) and an assist feature (saddle portion 19 + handle 15) disposed between the syringe barrel guide and the syringe plunger engaging end (Figs. 1-7); inserting the syringe barrel into the syringe barrel guide (see arrow in Fig. 1); releasably engaging the syringe plunger with the syringe plunger engaging end and thereby causing the assist feature to engage the syringe barrel (see Fig. 1 and 4; the examiner is interpreting the act of pivoting the syringe, after insertion into 25 (i.e. the transition from Figs. 1 to 4), such that the plunger tail stop 22 engages with plunger 13, to also result in a complete engagement between saddle portion 19 and the syringe barrel); and operating the assist feature to thereby cause the attachment and the plunger to move relative to the syringe barrel (15 is moved relative the syringe barrel as seen in Figs. 4-7, which also moves the elongated structural member 11 and plunger 13 relative to barrel 14).
As to claim 15, Oliver discloses the method of claim 13, wherein the step of operating the assist feature comprises rotating a rotatable element (15) on the attachment (see Figs. 4-7, the handle 15 rotates around pivot point 43).
As to claim 18, Oliver discloses the method of claim 13, further comprising a step of adjusting the position of a rotatable element (handle 15) on the attachment (position of handle 15 is adjusted by pressing; see Figs. 4-7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nerney (US 7,118,556, hereafter “Nerny ‘556”) in view of Nerney (US 6,368,308 A1, hereafter “Nerny ‘308”).
As to claim 1, Nerney ‘556 discloses an attachment (30); see Figs. 1-7) for controlling the operation of a syringe (12), the syringe comprising a barrel (18) and a plunger (20), the attachment comprising: a main body (elongate connector 38); a syringe plunger engaging end (flange housing 40) extending from the main body and adapted to releasably secure the attachment to the syringe plunger (“releasably engaged by flange housing 40” – see paragraph beginning line 62 col. 4); a guide (32) extending from the main body the while allowing sliding movement of the attachment relative to the syringe barrel (see lines 51-59 col. 4); and an assist feature (52) disposed on the attachment between the guide and the syringe plunger engaging end (see Figs. 1, 3), whereby a user may operate the assist feature to cause sliding movement of the main body and corresponding movement of the plunger relative to the syringe barrel (see Figs. 1-3, lines 4-57 col. 4; clear that 52 is gripped with fingers and gain leverage for pushing the plunger of the syringe, this being interpreted as “operating” the assist feature).
As noted above, Nerney ‘556 discloses a guide (32) extending from the main body but does not expressly recite the guide being adapted to secure the attachment to the syringe barrel.
Nerney ‘308 discloses a guide (slide member 24) extending from the main body (26), the guide being adapted to secure the attachment (28, 26, 24) to the syringe barrel 16 (see Fig. 1, lines 6-17 col. 4 which teach how slide member 24 may completely surround the barrel 16; if true than the attachment of Nerney ‘308 would be secured to the barrel).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Nerney ‘556 in view of Nerney ‘308 and made the guide (slide member 24) of Nerney ‘556 completely surround the barrel such that the guide was adapted to secure the attachment to the syringe barrel. One would have been motivated to do so in order to provide additional securement of the attachment on the syringe of Nerney ‘556 (see Fig. 1, lines 6-17 col. 4 of Nerney ‘308).

As to claim 12, Nerney ‘556 in view of Nerney ‘308 teaches the attachment of claim 1 as described above. It can further be said that the guide as modified above includes a U-shaped member for engaging an outer surface of the syringe barrel (see Fig. 6 of Nerney ‘308 which shows 24a having a U-shape that wraps around the barrel).


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nerney '556 in view of 'Nerney '308 as applied to claim 1 above, and further in view of Creaturo (US 2015/0196714 A1, cited previously).
As to claim 7, Nerney ‘556 in view of Nerney ‘308 teaches the attachment of claim 1 as described above, but is silent to at least one tactile indicator for generating a tactile event to the user as the main body moves relative to the syringe barrel.
Creaturo teaches at least one tactile indicator (features 130) for generating a tactile event to the user as the main body moves relative to the syringe barrel (see Figs. 1-4, para 0079).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Nerney ‘556 (as already modified above) to include at least one tactile indicator for generating a tactile event to the user as the main body moves relative to the syringe barrel based off of Creaturo. One would have been motivated to do so in order to provide an additional means of providing feedback to a user about an injection, and further to aid users who are vision impaired (see at least para 0011, 0079, 0080 of Creaturo).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nerney ‘556 in view of Nerney ‘308 in view of Asbell (US 4,178,071, cited previously).
As to claim 9, Nerney ‘556 in view of Nerney ‘308 teaches the attachment of claim 1 as described above. 
Nerney ‘556 in view of Nerney ‘308 is silent on an optical element mounted on the main body for enhancing visualization of gradations on the syringe body.
Asbell discloses use of a magnifying lens 32 on a syringe (see Figs 1-4 of Asbell).
It would have been obvious to one having ordinary skill in the art to add an optical element, such as a magnifying lens as taught by Asbell, and mount it to the main body of Nerney ‘556 in view of Nerney ‘308 for the purpose of enhancing visualization of gradations on the syringe barrel of Creaturo (see at least abstract, lines 24-36 col. 2 of Asbell).

As to claim 10, Asbell further discloses wherein the optical element is a magnifying element (see at least abstract, lines 24-36 col. 2 of Asbell), therefore if modifying Nerney ‘556 in view of Nerney ‘308 in view of Asbell as noted above, it would have been further obvious to one having ordinary skill in the art to have modified Nerney ‘556 in view of Nerney ‘308 such that the optical element is a magnifying element to provide the functionality of enhancing visualization of gradations on the syringe body of Nerney ‘556 in view of Nerney ‘308 (see at least abstract, lines 24-36 col. 2 of Asbell).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver in view of Byrnes et al. (US 2010/0268189 A1, hereafter ‘Byrnes’).
As to claim 17, Oliver discloses the method of claim 13 as described above, but does not expressly recite a step of selecting a rotatable element from a group of different sized rotatable elements and installing the selected rotatable element on the attachment.
Byrnes teaches teaching selection of actuation mechanisms for an injection device, including in relation to the additional size, bulk and weight of the mechanism (see para 0070, 0071 of Byrnes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Oliver in view of Byrnes to include a step of selecting a rotatable element from a group of different sized rotatable elements and installing the selected rotatable element on the attachment. One would have been motivated to do so in order to choose an appropriately sized rotatable element (among other elements on the attachment) based on size, bulk and weight (see para 0070, 0071 of Byrnes).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver in view of Schwab et al. (US 2014/0350516 A1, hereafter 'Schwab').
As to claim 19, Oliver discloses the method of claim 13 as described above, but does not expressly recite a step of sensing the position of the attachment relative to the syringe barrel by sensing a tactile event generated by the attachment.
Schwab teaches ratchet teeth 146 that progress through valleys 150 such that an audible snap and/or a tactile feedback is generated (see para 0071).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Oliver such that the method of Oliver includes a step of sensing the position of the attachment relative to the syringe barrel by sensing a tactile event generated by the attachment. One would have been motivated to do so to learn that the ratcheting mechanism of Oliver is progressing (see para 0071 of Schwab)



Allowable Subject Matter
Claims 2-6, 8, 11, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As to claim 2, while Nerney ‘556 in view of Nerney ‘308 teaches the attachment of claim 1 as described above, each are silent to wherein the assist feature is adapted to provide the user with a mechanical advantage in moving the main body relative to the syringe in combination with the limitations of claim 1.
Claims 3-6 depend from claim 2.
As to claim 8, while Nerney ‘556 in view of Nerney ‘308 teaches the attachment of claim 1 as described above, each are silent to wherein the at least one tactile indicator is a rolling element rotatably mounted on the main body and having a friction surface for engaging the syringe barrel.
As to claim 11, while Nerney ‘556 in view of Nerney ‘308 and Asbell teaches the attachment of claim 9 as described above, there does not appear to be an obvious manner to modify Nerney ‘556 further, including in view of Asbell, such that the optical element includes a bottom flat surface and wherein the main body includes a pair of shoulders for retaining the bottom flat surface a predetermined distance from the syringe barrel surface.
As to claim 16, though Oliver teaches the method of claim 15 as described above, Oliver is silent to a step of frictionally engaging the syringe barrel with the rotatable element. There does not appear to be an obvious manner to modify the rotatable element of Oliver to satisfy the limitations of claim 16.
As to claim 20, it was noted in the previous office that the art of record is silent to wherein the step of moving the attachment comprises operating a rotating element having at least one pinion gear and further comprising moving the at least one pinion gear on a rack on the syringe barrel in combination with the limitations of claim 13.

Response to Arguments
Applicant’s Remarks submitted 2/28/22 have been considered.
With regard to the double patenting rejections (arguments found on page 7), the examiner agrees with the applicant that the claim amendments have obviated the previous rejections and they are thus withdrawn.
The remaining arguments are moot as the instant rejections do not rely on the prior art previously used.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783